      Case 1:15-cv-06605-JMF-OTW Document 149 Filed 07/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------   X
THE STATE OF NEW YORK EX REL                              :
VINOD KHURANA and THE CITY OF                             : Civil Action No. 1:15-cv-06605-JFK-OTW
NEW YORK EX REL VINOD KHURANA,                            :
                                                          :
                                                          :
                      Plaintiffs,                                      DECLARATION OF
                                                          :
                                                            CHRISTOPHER F. ROBERTSON, ESQ.
         -against-                                        :
                                                              IN OPPOSITION TO PLAINTIFF’S
                                                          :
                                                             MOTION FOR PARTIAL SUMMARY
SPHERION CORP. (N/K/A SFN                                 :
                                                                          JUDGMENT
GROUP, INC.),                                             :
                                                          X
                      Defendant.

-------------------------------------------------------
         CHRISTOPHER F. ROBERTSON, an attorney duly admitted to practice law in the State

of New York, under penalty of perjury, hereby declares:

         1.       I am a member of the Bar of this Court and a member of the law firm of Seyfarth

Shaw LLP, attorneys for Defendant Spherion Corp. (n/k/a SFN Group, LLC) (“Spherion”) in the

above-captioned case. I submit this Declaration in Opposition to Plaintiff’s Motion for Partial

Summary Judgment.

         2.       True and correct copies of the following exhibits supportive of Spherion’s

Opposition to Plaintiff’s Motion for Partial Summary Judgment are annexed hereto:

         Exhibit                                             Description


         1.           Supplemental relevant transcript pages from the deposition of Plaintiff Vinod
                      Khurana, taken on January 8, 2019, referred to as “Pl. Tr.”
         2.           Supplemental relevant transcript pages from the deposition of Howard Cohen,
                      taken on December 14, 2018, referred to as “Cohen Tr.”
         3.           Supplemental relevant transcript pages from the deposition Sanjay Arya, taken
                      on November 27, 2018, referred to as “Arya Tr.”
      Case 1:15-cv-06605-JMF-OTW Document 149 Filed 07/12/19 Page 2 of 2



                    Supplemental relevant transcript pages from the deposition of
       4.           Lakshmanarekha (“Rekha”) Basu, taken on November 12, 2018, referred to as
                    “Basu Tr.”
       5.           Supplemental relevant transcript pages from the deposition of Thomas Roach,
                    taken on December 20, 2018, referred to as “Roach Tr.”


       I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the foregoing is

true and correct.

Dated: July 12, 2019                            SEYFARTH SHAW LLP

                                                By: /s/ Christopher F. Robertson
                                                     Christopher F. Robertson (CR2109)
                                                     620 Eighth Avenue
                                                     New York, New York 10018
                                                     Tel: (212) 218-5500
                                                     Fax: (212) 218-5526

                                                    Attorneys for Defendant Spherion Corp.
                                                    (n/k/a SFN Group, Inc.)




                                               2
